The appellant was convicted in the District Court of Shelby County of unlawfully driving an automobile upon a public street while under the influence of intoxicating liquor, and his punishment assessed at a fine of $350.
The record in this case discloses that the appellant drove an automobile from the direction of Shelbyville street, in the town of Center, to a point in front of the courthouse and there stopped his car. He stopped his car on the public square across the street just opposite the courthouse on the east side of the square. At the time he was driving said car he was drunk.
The charging part of the indictment in this case reads as follows:
"Did then and there unlawfully, while under the influence of intoxicating liquors, drive and operate an automobile upon a public street within the limits of an incorporated town, to-wit: the public square, within the limits of the incorporated town of Center, Shelby County, Texas, against the peace and dignity of the state."
Appellant's first bill of exceptions complains that the trial court erred in not quashing the above indictment. The term public square is usually applied to land on which a courthouse is erected. In this state there are few county sites in which there is not set apart a certain block, part or parcel of land designated as the "public square," and they are generally intended as sites for the erection of courthouses. That part of a public square used by the public to move about on, either on *Page 526 
foot or in automobiles, buggies, wagons and other vehicles, constitutes and is a public highway. Bouvier defines a "street" as "a public thoroughfare or highway in a city or village." It follows, therefore, that a public street or public square are one and the same, being used interchangeably and synonymously. We, therefore, hold that the learned trial judge was correct in overruling appellant's motion to quash said indictment.
Appellant's bill of exception No. 3 is nothing more nor less than a repetition of his objections and exceptions to the court's main charge. We have carefully reviewed such charge and find the same a correct enunciation of the principles of law involved in this case as well as a full and complete submission of all the issues raised by the facts.
There being no errors in the record and the facts being amply sufficient to support the verdict, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.